Title: [Diary entry: 10 July 1786]
From: Washington, George
To: 

Monday 10th. Mercury at  in the Morning—82 at Noon and 82 at Night. Very warm all day, and calm till the evening, when a breeze from the Southward sprung up. More appearances of rain in the morning than the evening, but none fell.  Rid to the Neck, Muddy hole & Dogue Plantations. Began harvest at the latter this morning with the people belonging to the place; the Muddy hole hands finished theres by breakfast, after wch. (about half after eleven) the two gangs united again. In the Neck the Plows on Saturday finished running the furrows on each side the drilled Corn, by way of hilling it; and to day began to break, or plow the intermediate spaces. John Knowles, who was absent all last week came here to work again this Morning in good Season. Doctr. Stuart, Mrs. Stuart & the two girls Betcy & Patcy Custis returned after breakfast.